Citation Nr: 1010291	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-34 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	New York State Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for lumbar strain disability, 
posttraumatic stress disorder (PTSD), depression, denied 
entitlement to an increased ratings for bronchial asthma and 
migraine headaches, and denied entitlement to a total 
disability evaluation due to service-connected disabilities 
(TDIU).  In May 2007, the Veteran filed a notice of 
disagreement with the denial of service connection and 
increased ratings, and in September 2007, she filed a notice 
of disagreement with the denial of a TDIU.  In an October 
2007 rating decision, the RO granted service connection for 
PTSD, assigning a 30 percent evaluation effective March 27, 
2006.  The grant of service connection for PTSD constituted a 
full award of the benefit sought on appeal as to that issue.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
Neither the Veteran nor her representative submitted a 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level 
within the applicable time period.  Thus, those issues are 
not currently in appellate status.  Id.  A statement of the 
case was issued in October 2007 with regard to the remaining 
issues.  In November 2007, the Veteran filed a substantive 
appeal; however, indicated that she only intended to continue 
her appeal with regard to the denial of service connection 
for lumbar strain.


FINDING OF FACT

A chronic low back disability was not manifested during 
service and is not otherwise related to the Veteran's active 
service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in VCAA 
letters issued in May 2006 and June 2006.  The letters 
predated the February 2007 rating decision.  See id.  The 
VCAA letters notified the Veteran of the information and 
evidence needed to substantiate his claim, the information 
and evidence to be submitted by the claimant, and the 
information and evidence to be obtained by VA.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Such VCAA 
letters also informed the Veteran of notice of the types of 
evidence necessary to establish a disability rating and 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The May and June 2006 letters have clearly 
advised the Veteran of the evidence necessary to substantiate 
his claim. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, post-service VA and 
private medical records, and records from the Social Security 
Administration (SSA).  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in September 2006.  The examination 
report obtained is thorough and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

A May 1982 Report of Medical Examination performed for 
periodic purposes reflects that the Veteran's 'spine, other 
musculoskeletal' was clinically evaluated as normal.  In 
October 1982, the Veteran complained of lower back pain.  It 
was noted that she was seen the day prior and given parafon 
forte but it had provided no relief.  On physical 
examination, there was limited range of motion, especially 
flexion, and low back spasm.  The impression was low back 
strain.  An October 1982 service treatment record from the 
following day reflects complaints of severe back pain for 48 
hours, and no significant relief from injection of Robaxin.  
The back pain was greatly affected by motion and position.  
The diagnosis was acute lumbar spine strain.  There was 
limited range of motion with no radiation.  Nine days later, 
the Veteran complained again of persistent low back pain.  On 
physical examination, there was limited range of motion due 
to pain and tenderness to palpation of the lower back spinous 
process.  Straight leg raise was negative.  The assessment 
was low back strain.  On an August 1983 Report of Medical 
History completed for separation purposes, the Veteran 
checked the 'Yes' box for 'recurrent back pain.'  The 
examiner noted a history of recurrent back pain and referred 
the reader to the prior consultations.  However, an 
examination performed for separation purposes in August 1983 
reflects that her 'spine, other musculoskeletal' was 
clinically evaluated as normal.  

In the Veteran's March 2006 informal claim for compensation, 
she reported that her back pain has continued to bother her 
since military service, but in the past two years her back 
had worsened.  In her April 2006 formal claim, she stated 
that she believed that she injured her back in 1980 when she 
was riding in a jeep that hit a rock on a dirt road.  She 
stated that this is the first time since discharge that she 
was treated for low back pain.  She claimed that at the time 
of separation from service, she reported her back pain, but 
it was rated zero percent disabling because it was not 
bothering her at that time.  

Post-service medical records do not reflect complaints of or 
treatment related to back pain until in or about 2005.  
Specifically, a July 2005 private treatment record reflects 
complaints of back pain, and a September 2005 x-ray 
examination report reflects minimal scoliosis of the 
lumbosacral spine.  A September 2005 magnetic resonance 
imaging (MRI) report reflects disc bulge at L3-L4 without 
spinal canal stenosis, and no neural formainal narrowing.  

In September 2006, the Veteran underwent a VA examination.  
The examiner noted review of the claims folder and medical 
records.  The examiner noted the Veteran's reported date of 
onset of 1980.  The Veteran reported to the examiner that she 
had injured her back in June of 2005 while using stairs at 
home in flip flops and fell on her knee missing work for a 
month.  She also reported that she was in a motor vehicle 
accident in April 2006 in which the car was "totaled."  
Upon physical examination, the examiner diagnosed lumbar 
strain with no significant abnormality of the lumbar spine 
per June 2006 MRI.  The examiner opined that the Veteran's 
current lumbar strain is not caused by her active duty 
service, noting that the Veteran reported injury to her spine 
after discharge from service.  

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for low 
back disability.

As detailed, while service treatment records do reflect 
complaints of pain in 1982 and a diagnosis of lumbar strain, 
and while she complained of a past history of recurrent back 
pain at the time of her separation examination, trained 
medical personnel determined that her spine was normal at the 
time of separation.  The medical evidence of record does not 
reflect a diagnosis related to the back until 2005.  
Moreover, an initial post-service diagnosis was rendered 
right around the time of the Veteran's reported fall on the 
stairs, which she reported to the September 2006 VA examiner.  
Thus, an initial diagnosis related to the back is contained 
in a medical record generated approximately 23 years after 
the Veteran's separation from service, and contemporaneous 
with a reported 2005 fall.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Likewise, after review of the claims folder and 
medical records, the VA examiner opined that the Veteran's 
current back disability is not due to service.  In addition, 
the Board notes that opinion is based on a stated rationale 
that is supported by the Veteran's records, which were 
acknowledged to have been reviewed by the examiner.  More 
specifically, as was noted previously, the examiner based her 
opinion on the fact that the Veteran injured her back after 
service, and the service treatment records reflect that 
treatment in service was in fact for acute strain without 
specific mention of injury, and the record further confirms 
the existence of post service injury.  There is also no 
contrary medical opinion of record; specifically, no medical 
professional has related her current disability to 
symptomatology and lumbar strain experienced during service.  

Following treatment for her back during service in October 
1982, there is no indication that that the Veteran complained 
of or received treatment for any back problem until her 
service discharge examination, when it was only noted by 
history and evaluation was normal.  Thus, the evidence is 
against a finding that the Veteran had a chronic back problem 
during service.  However, the Veteran's statements may still 
be considered for the purpose of determining whether service 
connection is warranted based on continuity of 
symptomatology.  In this regard, however, the Board notes 
that while the Veteran has reported that her back continued 
to bother her since service, the Veteran related to the 
September 2006 VA examiner that her back pain had its 
"onset" in 1980,and did not mention a continuity of 
symptoms since service.  Indeed, this may have been one of 
the factors that caused the examiner to conclude that her 
current lumbar strain was not caused by service, but rather 
her reported injury to her spine after service.  Therefore, 
although the Board does not doubt the sincerity of the 
Veteran's belief that her current low back symptoms have been 
present since service, the evidence contains some 
inconsistencies that diminish the reliability of the 
Veteran's current recollection.  Accordingly, in assessing 
entitlement to service connection based on a continuity of 
symptoms, the Board finds that such a theory of entitlement 
is unwarranted based on issues of credibility, and that it is 
further outweighed by a lack of contemporaneous treatment 
records and a competent nexus opinion squarely against the 
claim.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

Thus, the Board has also considered the Veteran's own lay 
statements to the effect that her back disability is causally 
related to her active service.  The Board acknowledges the 
Veteran's report of an injury in 1980 while riding in a 
truck; however, service treatment records do not reflect that 
the Veteran sought treatment for any such injury, and at the 
time she sought treatment in 1982, she did not report any 
such injury.  In any event, while the Veteran is competent to 
state her recollections of in-service incidents and symptoms, 
she has not been shown to have the medical expertise 
necessary to render an opinion with regard to a diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The negative clinical and documentary evidence post 
service for many years is more probative than the remote 
assertions of the Veteran.  As noted above, the lack of 
continuity of treatment may bear in a merits determination on 
the credibility of the evidence of continuity of symptoms by 
lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

Under these circumstances, the Board is unable to find that 
there is a state of equipoise of the positive evidence and 
negative evidence.  The preponderance of the evidence now of 
record is against the Veteran's claim of service connection.


ORDER

Entitlement to service connection for low back disability is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


